UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6793


GARY BUTERRA WILLIAMS,

                      Petitioner – Appellant,

          v.

DAVID L. SIMONS, Superintendent,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00599-HEH)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Buterra Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gary    Buterra      Williams,      a    state    pre-trial       detainee,

seeks to appeal the district court’s order denying relief on his

28 U.S.C.A. § 2241 (West 2006 & Supp. 2011) petition.                           The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2006).

A    certificate       of     appealability        will    not     issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief   on    the    merits,      a   prisoner       satisfies    this      standard    by

demonstrating        that     reasonable        jurists    would       find     that     the

district      court’s       assessment     of    the    constitutional         claims    is

debatable      or    wrong.        Slack   v.     McDaniel,      529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at   484-85.         We     have   independently        reviewed       the    record    and

conclude      that    Williams      has    not    made    the     requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We also deny Williams’ motions to stay the state

criminal      proceedings      pending     appeal.        We     dispense      with     oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3